DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al (US 2020/0221359 A1) in view of Svennebring et al(US 2019/0104458 A1).

Regarding claim 1, Srivastav ‘359 teaches, a method, comprising: communicating with a remote device using a first access node of an access network( [0047], [0051] and Figs. 1-2, communicating extended synchronous connection-oriented (eSCO) with device 110 via master/first paired device 115); determining, by a centralized stack node of the access network( [0036]-[0037], controller stack), that a quality of a first wireless communication link between the remote device and the first access node is below a threshold([0053], [0054] and Figs. 1-2, controller stack determining that the signal quality of a connection via first/primary paired device 115 is below threshold);identifying a second access node in the access network for which a quality of a second wireless communication link between the remote device and the second access node is above the threshold([0054], [0055] and Figs. 1-2, determining that communication quality via the secondary/second paired device 115 is greater than a threshold); 
responsive to identifying the second access node, updating, by a centralized controller of the stack node an access node identifier associated with a connection ( [0060], [0061] and Fig. 2, controller stack updating connection address  of secondary/second controller and host stack of the second paired device in response to determining to handover connection from the first paired device 115 to the second paired device); and communicating with the remote device using the second access node([0061], [0064] and Fig. 2, communicating with remote device 110 via second paired device 115).  
Srivastav ‘359 does not explicitly teach, updating, by a centralized controller of the stack node, an access node identifier associated with a connection with the remote device to be an identifier for the second access node.
Svennebring ‘458 teaches, updating, by a centralized controller of the stack node, an access node identifier associated with a connection with the remote device to be an identifier for the second access node( abstract, [0182], [0207] and Fig, 3,  router 106A  decodes an indication of a handover of a user equipment (UE) from a first end point (EP) to a second EP, based on the indication, the router can update a relocation table including the UE identifier, an identifier of the first EP, and an identifier of the second EP).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system  of Srivastav ‘359 by incorporating the teaching of Svennebring ‘458, since such modification would prevent network entities from sending transmission to incorrect end points, as suggested by Svennebring ‘458 ([0002]).
Regarding claims 2 and 19, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches , generating a transmit command including a data packet for transmission to the remote device( [0060], [0061] and Fig. 2, controller stack updating connection address  of secondary/second controller and sending an indicator to the second paired device 115 to establish connection with the device 110). 
Srivastav ‘359 does not explicitly teach,  responsive to identifying the second access node, updating an entry for the connection in a service table to include the identifier for the second access node; and responsive to the entry for the connection in the service table specifying the identifier for the second access node, providing the transmit command to the second access node.
Svennebring ‘458 teaches, responsive to identifying the second access node, updating an entry for the connection in a service table to include the identifier for the second access node(abstract, [0182], [0207] and Fig, 3,  router 106A  decodes an indication of a handover of a user equipment (UE) from a first end point (EP) to a second EP, based on the indication, the router can update a relocation table including the UE identifier, an identifier of the first EP, and an identifier of the second EP); and responsive to the entry for the connection in the service table specifying the identifier for the second access node, providing the transmit command to the second access node([0048], [0182], [0207] and Fig, 3, providing the transmit message to EP 104 B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system  of Srivastav ‘359 by incorporating the teaching of Svennebring ‘458, since such modification would prevent network entities from sending transmission to incorrect end points, as suggested by Svennebring ‘458 ([0002]).
Regarding claims 3, 11 and 20, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, generating a receive command( [0060], [0061] and Fig. 2, controller stack updating connection address  of secondary/second controller and sending an indicator to the second paired device 115 to establish connection with the device 110).
Srivastav ‘359 does not explicitly teach, responsive to identifying the second access node, updating an entry for the connection in a service table to include the identifier for the second access node; and responsive to the entry for the connection in the service table specifying the identifier for the second access node, providing the receive command to the second access node.  
Svennebring ‘458 teaches, responsive to identifying the second access node, updating an entry for the connection in a service table to include the identifier for the second access node(abstract, [0182], [0207] and Fig, 3,  router 106A  decodes an indication of a handover of a user equipment (UE) from a first end point (EP) to a second EP, based on the indication, the router can update a relocation table including the UE identifier, an identifier of the first EP, and an identifier of the second EP); and responsive to the entry for the connection in the service table specifying the identifier for the second access node, providing the receive command to the second access node([0048], [0182], [0207] and Fig, 3, providing the transmit message to EP 104 B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system  of Srivastav ‘359 by incorporating the teaching of Svennebring ‘458, since such modification would prevent network entities from sending transmission to incorrect end points, as suggested by Svennebring ‘458 ([0002]).
Regarding claims 4 and 12, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, wherein the centralized controller is implemented on a stack node of the access network([0036]-[0037] and Figs. 1-2, Bluetooth protocol stack coupled to primary and secondary paired devices 115), 
the method further comprising implementing a communication stack on the stack node to facilitate the connection with the remote device([0047], [0051] and Figs. 1-2, the Bluetooth protocol stack comprising controller and host stacks for  providing communication with device 110), wherein an instance of the communication stack used to communicate with the remote device using the first access node is the same instance as the communication stack used to communicate with the remote device using the second access node([0047], [0051] and Figs. 1-2, the Bluetooth protocol stack comprising controller and host stacks for  providing eSCO communication link with device 110 using second paired device 115).  
Regarding claims 5 and 13, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, wherein the communication stack is a Bluetooth Low Energy (BLE) communication stack([0038], 0047], [0051] and Figs. 1-2, the Bluetooth protocol stack comprising controller and host stacks for  providing communication with device 110), the controller is a BLE controller portion of the stack node, and the stack node further comprises a BLE host portion([0047], [0051] and Figs. 1-2, the Bluetooth protocol stack comprising controller and host stacks for  providing communication with device 110).  
Regarding claims 6 and 14, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, further comprising implementing, by the BLE controller portion, a link layer of the BLE communication stack([0078], [0081] and Figs. 2, 5-6, control stack of the Bluetooth protocol stack managing communication links) wherein a physical layer of the BLE communication stack is implemented by the access node specified by the access node identifier([0088] and Fig. 5-6, physical layer connections being managed by Bluetooth communication stack).  
Regarding claim 7, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, wherein determining further comprises receiving an indication from the first access node that the quality of the first wireless communication link is below the threshold([0053], [0054] and Figs. 1-2, controller stack receiving information indicating that the signal quality of a connection via first/primary paired device 115 is below threshold).  
Regarding claim 8, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, wherein the first access node and the centralized stack node are included in a first integrated node([0037], [0047] and Fig.2, controller stack 210 integrated in the first paired device) and wherein the second access node is included in a second integrated node([0037], [0047] and Fig.2, second pared device 115).  
Regarding claim 9, Srivastav ‘359 teaches, a system( [0032] and Figs. 1-2, communication system 100), comprising: an access network configured to wirelessly communicate with a remote device([0038], [0047] and Figs. 1-2, paired devices 115 wirelessly communicating with device 110), the access network comprising: a first access node([0038], [0047], [0049], and Figs. 1-2, first/primary paired devices 115); a second access node([0038], [0047], [0049], and Figs. 1-2, second/secondary paired devices 115); and a stack node coupled to the first and second access nodes([0036]-[0037] and Figs. 1-2, Bluetooth protocol stack coupled to primary and secondary pared devices 115), the stack node including a controller( [0036]-[0037], [0047], the stack comprising primary and secondary controller),  configured to:
 implement a communication stack to facilitate a connection with the remote device ([0047], [0051] and Figs. 1-2, the Bluetooth protocol stack comprising controller and host stacks for  providing communication with device 110);communicate with the remote device using a first wireless communication link between the first access node and the remote device([0047], [0051] and Figs. 1-2, communicating extended synchronous connection-oriented (eSCO) with device 110 via first/primary paired device 115); determine that a quality of a second wireless communication link between the remote device and the second access node is greater than a quality of the first wireless communication link([0054], [0055], controller stack determining that the signal quality of a connection via first/primary paired device 115 is below threshold  while the communication quality via the secondary/second paired device 115 is greater than a threshold); 
responsive to determining that the quality of the second wireless communication link is greater than the quality of the first wireless communication link([0054], [0055], controller stack determining that the signal quality of a connection via the secondary/second paired device 115 is greater than a threshold and determine to handover the connection from first pared device to second pared device), update an access node identifier associated with the connection ( [0060], [0061] and Fig. 2, controller stack updating connection address of second controller and host stack of the second paired device in response to determining to handover connection from the first paired device 115 to the second paired device); and communicate with the remote device using the second access node([0061], [0064] and Fig. 2, communicating with remote device 110 via second paired device 115).  
Srivastav ‘359 does not explicitly teach, update an access node identifier associated with the connection with the remote device to be an identifier for the second access node.
Svennebring ‘458 teaches, update an access node identifier associated with the connection with the remote device to be an identifier for the second access node ( abstract, [0182], [0207] and Fig, 3,  router 106A  decodes an indication of a handover of a user equipment (UE) from a first end point (EP) to a second EP, based on the indication, the router can update a relocation table including the UE identifier, an identifier of the first EP, and an identifier of the second EP).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system  of Srivastav ‘359 by incorporating the teaching of Svennebring ‘458, since such modification would prevent network entities from sending transmission to incorrect end points, as suggested by Svennebring ‘458 ([0002]).
Regarding claim 10, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches ,wherein the stack node further comprises a memory configured to store a service table including an entry for the connection ( [0090] memory 630)and the stack node is further configured to generate a transmit command including a data packet for transmission to the remote device ( [0060], [0061] and Fig. 2, controller stack updating connection address  of secondary/second controller and sending an indicator to the second paired device 115 to establish connection with the device 110). 
Srivastav ‘359 does not explicitly teach,  responsive to determining that the quality of the second wireless communication link is greater than the quality of the first wireless communication link, update the entry for the connection to include the identifier for the second access node; responsive to the entry for the connection specifying the identifier for the second access node, provide the transmit command to the second access node.
Svennebring ‘458 teaches, responsive to determining that the quality of the second wireless communication link is greater than the quality of the first wireless communication link, update the entry for the connection to include the identifier for the second access node (abstract, [0182], [0207] and Fig, 3,  router 106A  decodes an indication of a handover of a user equipment (UE) from a first end point (EP) to a second EP, based on the indication, the router can update a relocation table including the UE identifier, an identifier of the first EP, and an identifier of the second EP); responsive to the entry for the connection specifying the identifier for the second access node, provide the transmit command to the second access node ([0048], [0182], [0207] and Fig, 3, providing the transmit message to EP 104 B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system  of Srivastav ‘359 by incorporating the teaching of Svennebring ‘458, since such modification would prevent network entities from sending transmission to incorrect end points, as suggested by Svennebring ‘458 ([0002]).
Regarding claim 15, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, wherein when the stack node determines that the quality of the second wireless communication link is greater than the quality of the first wireless communication link([0054], [0055],  determining that communication quality via the secondary/second paired device 115 is greater than a threshold);, the stack node controller is further configured to: 
receive an indication from the first access node that the quality of the first wireless communication link is below a threshold([0053], [0054] and Figs. 1-2, controller stack receiving information indicating that the signal quality of a connection via first/primary paired device 115 is below threshold).   and receive an indication from the second access node that the quality of the second wireless communication link is above the threshold([0054], [0055],  determining that communication quality via the secondary/second paired device 115 is greater than a threshold).  
Regarding claim 16, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, wherein when the stack node determines that the quality of the second wireless communication link is greater than the quality of the first wireless communication link([0054], [0055],  determining that communication quality via the secondary/second paired device 115 is greater than a threshold);, the stack node is further configured to:
receive an indication from the first access node that the quality of the first wireless communication link is below a first threshold([0053], [0054] and Figs. 1-2, controller stack receiving information indicating that the signal quality of a connection via first/primary paired device 115 is below threshold) ; and receive an indication from the second access node that the quality of the second wireless communication link is at least a second threshold amount greater than the quality of the first wireless communication link([0054], [0055],  determining that communication quality via the secondary/second paired device 115 is greater than a threshold).
Regarding claim 17, the combination of Srivastav ‘359 and Svennebring ‘458 teaches all of the claim limitations, Srivastav ‘359 further teaches, wherein the access network comprises: a first integrated node that includes the first access node and the stack node([0037], [0047] and Fig.2, controller stack 210 integrated in the first paired device); and a second integrated node that includes the second access node([0037], [0047] and Fig.2, second pared device 115).  
Regarding claim 18, Srivastav ‘359 teaches, a device(([0038], [0047] and Figs. 1-2, first/primary  paired device 115), comprising: a first integrated node, comprising: a first access node((([0038], [0047] and Figs. 1-2, first/primary  paired device 115 configured as an access node to communicate with device 110); and a stack node coupled to the first access node([0036]-[0037] and Figs. 1-2, Bluetooth protocol stack coupled to primary and secondary pared devices 115), the stack node configured to:
 	implement a communication stack to facilitate a connection with a remote device([0047], [0051] and Figs. 1-2, the Bluetooth protocol stack comprising controller and host stacks for  providing communication with device 110); determine that a quality of a first wireless communication link between the remote device and the first access node is below a threshold ([0053], [0054] and Figs. 1-2, controller stack determining that the signal quality of a connection via first/primary paired device 115 is below threshold); identify a second access node in another integrated node for which a quality of a second wireless communication link between the remote device and the second access node is above the threshold([0054], [0055],  determining that communication quality via the secondary/second paired device 115 is greater than a threshold);
responsive to identifying the second access node, update an access node identifier associated with a connection ( [0060], [0061] and Fig. 2, controller stack updating connection address  of secondary/second controller and host stack of the second paired device in response to determining to handover connection from the first paired device 115 to the second paired device); and communicate with the remote device using the second access node([0061], [0064] and Fig. 2, communicating with remote device 110 via second paired device 115).  
Srivastav ‘359 does not explicitly teach, update an access node identifier associated with a connection with the remote device to be an identifier for the second access node.
Svennebring ‘458 teaches, update an access node identifier associated with a connection with the remote device to be an identifier for the second access node( abstract, [0182], [0207] and Fig, 3,  router 106A  decodes an indication of a handover of a user equipment (UE) from a first end point (EP) to a second EP, based on the indication, the router can update a relocation table including the UE identifier, an identifier of the first EP, and an identifier of the second EP).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system  of Srivastav ‘359 by incorporating the teaching of Svennebring ‘458, since such modification would prevent network entities from sending transmission to incorrect end points, as suggested by Svennebring ‘458 ([0002]).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474